Judgment and order modified upon the law, by reducing the amount of the recovery to the sum of $2,159.52, with interest from May 26, 1928, with costs to the plaintiff to the time offer of judgment was made, and with costs accruing thereafter to the defendant, and as so modified affirmed, with costs to the defendant, upon the ground that the finding of the jury that there was fraud or mutual mistake in the making of the award is without evidence to support it and the parties are bound by the award- as made. All concur. Present- — Sears, P. J., Taylor, Edgeomb, Thompson and Crosby, JJ.